Citation Nr: 1757477	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-27 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for fatigue as a separate disability.  

2.  Entitlement to a compensable disability rating for bilateral ingrown toenails.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel



INTRODUCTION

The Veteran had active service from October 1994 to February 2004.  

These matters come to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Oakland, California.  

To the extent that a November 2017 written brief presentation submitted by the Veteran's current representative asserts entitlement to earlier effective dates for the award of TDIU and the award of an increased disability rating for multiple sclerosis (MS), the Board finds that such claims are not part of the current appeal.  For example, TDIU was awarded in the July 2008 rating decision on appeal, effective December 20, 2007, and the Veteran did not appeal the effective date assigned.  See Notice of Disagreement, received March 2009.  Thus, this issue is not part of the current appeal.

In the March 2009 notice of disagreement, the Veteran appealed the denial of an evaluation in excess of 40 percent for multiple sclerosis, but after issuance of a statement of the case in May 2010, she did not perfect an appeal for that issue.  See VA Form 9, Appeal to the Board, received in June 2010 (where she limited her appeal to the two issues listed on the title page).  

In February 2012, the Veteran submitted a claim for special monthly compensation for housebound status or permanent need for regular aid and attendance, which the RO also construed as a claim for increase.  In a July 2013 rating decision, the RO granted a 60 percent rating for multiple sclerosis, effective February 2, 2012.  The Veteran did not appeal this issue, including the effective date assigned.  Thus, a claim for an earlier effective date for the award of a 60 percent rating for multiple sclerosis is also not part of the current appeal.

Finally, the November 2017 written brief also discusses evidence regarding the Veteran's previously-denied claim of entitlement to service connection for breast cancer; to the extent that such evidence could be construed as a claim to reopen the previously denied claim, the matter is referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017).  


FINDINGS OF FACT

1.  The probative evidence of record reflects that the Veteran's complaints of fatigue are attributable to her service-connected multiple sclerosis (MS).  

2.  For the entire period on appeal, the Veteran's bilateral ingrown toenails have been manifested by recurring ingrown toenails requiring intermittent excision, without resulting dysfunction or disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for fatigue as a separate disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 4.14 (2017).  

2.  The criteria for a compensable disability rating for bilateral ingrown toenails have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7806 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor her representative has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Fatigue  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Initially, the Board notes that the Veteran has been separately service-connected for multiple sclerosis (MS) from March 1, 2004.  Notably, the RO has consistently considered the Veteran's complaints of fatigue in the context of her service-connected MS disability.  

Moreover, the probative evidence of record consistently documents that the Veteran's complaints of fatigue are, in fact, attributable to her service-connected MS.  For example, an August 2003 medical evaluation board documents that the Veteran's limiting fatigue is associated with her MS; an April 2007 VA examination documents that her MS has progressed, with increasing fatigue; a May 2008 VA mental health examination documents the Veteran's report of fatigue due to her MS; and an October 2014 VA MS examination further documents her reports of fatigue in the context of her MS symptoms.  

Although the Veteran's reports are competent insofar as they report observable symptoms, including fatigue, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); to the extent that the Veteran asserts that her fatigue warrants a separate award of service connection, such statements are less probative than the objective evidence discussed above which documents that her fatigue is a symptom attributable to her service-connected MS.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Given the above, and based upon the probative evidence of record, the Board concludes that the evidence of record weighs against the Veteran's claim of entitlement to service connection for fatigue as a separate disability.  Significantly, because the Veteran's complaints of fatigue have already been considered in the assignment of her disability rating for her service-connected MS, a separate award of service connection for fatigue must be denied as a matter of law in order to avoid impermissible pyramiding.  38 C.F.R. § 4.14 (2017) (the evaluation of the same disability or the same manifestation under various diagnoses is to be avoided); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased Rating - Ingrown Toenails  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  A diagnostic code ending in "99" and followed by a hyphen connotes a disability which does not exist in the rating schedule and instead has been rated as analogous to a different disability which does exist in the rating schedule.  Id.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2017).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's increased rating claim on appeal, the Board has considered the relevant temporal period including one year prior to the Veteran's increased rating claim, as well as whether any additional staged rating periods are warranted.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran's bilateral ingrown toenails are rated as noncompensable from March 1, 2004 under Diagnostic Code (DC) 7899-7806, regarding an unlisted skin condition rated by analogy to dermatitis or eczema.  38 C.F.R. § 4.118, DC 7806 (2017).  

Under DC 7806, a noncompensable disability rating is warranted for dermatitis or eczema affecting less that 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy required during the past 12-month period.  Id.  A 10 percent disability rating is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent disability rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A maximum schedular 60 percent disability rating is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id.  Alternatively, the condition is to be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801-05), depending upon the predominant disability.  Id.  

Turning to the relevant evidence of record, upon VA neurological examination in December 2007, the Veteran's toes were normal, without definable sensory findings, and the Veteran was able to stand on her heels and toes.  

A May 2008 VA general medical examination documents that the Veteran's bilateral ingrown toenails first had onset in August 1994, after which she had the right and left nails excised in November 2007; however, she denied any current problems related to her toes, and the examiner concluded that her bilateral ingrown first toenails were not dysfunctional.  

VA treatment records from June 2010 document that the Veteran complained of a toenail deformity with constant regrowth of a painful hangnail which she had to remove manually; upon examination, she presented with an ingrown toenail that was not currently inflamed.  The following month, the Veteran again presented with a recurring ingrown toenail on her right hallux and she was referred to podiatry for excision of her right great toenail.  In March 2012, she again reported a small ingrown toenail but declined a podiatry referral.  

Given the evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a compensable disability rating for bilateral ingrown toenails for the entire period on appeal.  

In order to warrant a compensable disability rating under DC 7806, the Veteran's condition would need to affect at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  However, the evidence of record, including as discussed above, does not document that her recurrent bilateral ingrown toenails affected an area of at least 5 percent of her entire body or exposed areas, or that the condition required intermittent systemic therapy.  As such, a compensable disability rating is not warranted under DC 7806.  

Additionally, as directed by DC 7806, the Board has also considered whether a compensable disability rating is warranted for any period on appeal under DCs 7801-05 regarding scars.  

DC 7801 provides that burn scars, or scars due to other causes, not of the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square inches (39 square (sq.) centimeters (cm.)) warrant a compensable evaluation.  Id., DC 7801.  A deep scar is one associated with underlying soft tissue damage.  Id.  Similarly, DC 7802 provides that burn scars, or scars due to other causes, not of the head, face, or neck that are superficial and nonlinear, and cover an area of at least 144 square inches (929 square (sq.) centimeters (cm.)) warrant a compensable evaluation.  Id., DC 7802.  Notably, the evidence of record does not document that the Veteran's bilateral ingrown toenails cover the requisite area; therefore, DCs 7801 and 7802 are not for application.  

DC 7804 provides a compensable disability rating for one or two scars that are unstable or painful.  Id, DC 7804.  In this context, the Board has carefully considered the Veteran's June 2010 complaint of a recurring painful hangnail which she had to remove manually; however, to the extent that this report of pain concerning her bilateral ingrown toenails could be used to support her claim of entitlement to a compensable disability rating under DC 7804 as analogous to one or two painful scars, the Board finds it more probative that her June 2010 report of pain regarding her ingrown toenails is the sole isolated report of this kind documented within the record throughout the entire appeal period.  Moreover, upon physical examination concurrent to her complaint of pain, her toes were not currently inflamed.  As such, to the extent that the Veteran's isolated complaint of pain in June 2010 conflicts with the additional evidence of record throughout the entire appeal period, it is afforded little probative value in the context of her claim of entitlement to a compensable disability rating for her bilateral ingrown toenails.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Finally, DC 7805 provides that other scars (including linear scars), not otherwise rated under DCs 7800-04, in addition to the other effects of scars which are otherwise rated under DCs 7800-04, are also to be rated based on any disabling effects not provided for by DCs 7800-04.  38 C.F.R. § 4.118, DC 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  Id.  As discussed above, however, there is no probative evidence of resulting limitation of function or functional impact as a result of the Veteran's service-connected bilateral ingrown toenails; therefore, DC 7805 is likewise inapplicable.  

Given the above, the preponderance of evidence weighs against the Veteran's claim of entitlement to a compensable disability rating for bilateral ingrown toenails for the entire period on appeal.  As such, there is no reasonable doubt to be resolved, and the claim for increase is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for fatigue as a separate disability (separate from the service-connected multiple sclerosis) is denied.  

A compensable disability rating for bilateral ingrown toenails is denied for the entire period on appeal.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


